Respondent’s findings are supported by substantial evidence (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 230-231 [1974]). Indeed, rather than showing unreasonable interference by the owner, the record shows that petitioners sought at every juncture to obstruct and delay the legalization work that the owner had undertaken (see Multiple Dwelling Law § 284; 29 RCNY 2-01). No basis exists to disturb *448respondent’s decision not to impose a fine for the single sustained allegation of unreasonable interference (cf. 29 RCNY 2-01 [h]), which the ALJ described as a “relatively minor” matter that the owner was willing to correct, or the ALJ’s findings of credibility. We have considered petitioners’ other arguments and find them unavailing. Concur — Tom, J.P., Friedman, Gonzalez, McGuire and Acosta, JJ.